

116 S4966 IS: 45Q Carbon Capture, Utilization, and Storage Tax Credit Amendments Act of 2020
U.S. Senate
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4966IN THE SENATE OF THE UNITED STATESDecember 7, 2020Mrs. Capito (for herself, Mr. Whitehouse, Mr. Barrasso, Mr. Cramer, Mr. Hoeven, Ms. Smith, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for a 5-year extension of the carbon oxide sequestration credit, and for other purposes.1.Short titleThis Act may be cited as the 45Q Carbon Capture, Utilization, and Storage Tax Credit Amendments Act of 2020.2.Extension of credit for carbon oxide sequestrationSection 45Q(d)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2024 and inserting January 1, 2029.3.Elective payment for carbon oxide sequestration and qualifying advanced coal projects(a)In generalSubchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:6431.Elective payment for carbon oxide sequestration and qualifying advanced coal projects(a)Energy propertyIn the case of a taxpayer making an election (at such time and in such manner as the Secretary may provide) under this section with respect to any portion of—(1)a carbon oxide sequestration credit which would (without regard to this section) be determined under section 45Q with respect to such taxpayer, or (2)a qualifying advanced coal project credit which would (without regard to this section) be determined under section 48A with respect to such taxpayer,such
			 taxpayer shall be treated as making a payment against the tax imposed by
 subtitle A for the taxable year equal to the amount of such portion.(b)TimingThe payment described in subsection (a) shall be treated as made on the later of the due date of the return of tax for such taxable year or the date on which such return is filed.(c)Exclusion from gross incomeGross income of the taxpayer shall be determined without regard to this section.(d)Denial of double benefitSolely for purposes of section 38, in the case of a taxpayer making an election under this section, the carbon oxide sequestration credit determined under section 45Q or the qualifying advanced coal project credit determined under section 48A shall be reduced by the amount of the portion of such credit with respect to which the taxpayer makes such election.(e)Special rulesIn the case of a taxpayer making an election under this section with respect to the qualifying advanced coal project credit determined under section 48A, the credit subject to such an election shall be determined notwithstanding—(1)section 50(b)(3), and(2)in the case of any entity described in section 50(b)(4)(A)(i), section 50(b)(4)..(b)Special rule for proceeds of transfers for mutual or cooperative electric companiesSection 501(c)(12)(I) of the Internal Revenue Code of 1986 is amended by inserting or 6431(a) after section 45J(e)(1).(c)Clerical amendmentThe table of sections for subchapter B of chapter 65 of such Code is amended by adding at the end the following new item:Sec. 6431. Elective payment for carbon oxide sequestration and qualifying advanced coal projects..(d)Effective dateThe amendments made by this section shall apply to property originally placed in service after the date of the enactment of this Act.4.Allowance of certain carbon sequestration credits against the base erosion minimum tax(a)In generalSection 59A(b)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking plus and the end of subclause (I), by redesignating subclause (II) as subclause (IV), and by inserting after subclause (I) the following new subclauses:(II)the credit allowed under section 38 for the taxable year which is properly allocable to the carbon dioxide sequestration credit determined under section 45Q(a), (III)the credit allowed under section 38 for the taxable year which is properly allocable to the investment credit determined under section 46, but only to the extent properly allocable to the qualifying advanced coal project credit determined under section 48A, plus.(b)Application to taxable years beginning after 2025Subparagraph (B) of section 59A(b)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(B)by applying subparagraph (B)(ii) thereof without regard to subclauses (I) and (IV)..(c)Effective dateThe amendments made by this section shall apply to base erosion payments (as defined in section 59A(d) of the Internal Revenue Code of 1986) paid or incurred in taxable years beginning after December 31, 2017. 